Citation Nr: 0718168	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  95-01 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
pancreas, bowel, and liver as secondary to substance abuse.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) for the period prior to 
March 2, 2005.

3.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance.

4.  Entitlement to service connection for substance abuse as 
secondary to service- connected organic affective disorder.


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from April 1968 to 
November 1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, that denied service connection for disabilities of 
the pancreas, bowel, and liver as secondary to substance 
abuse, a TDIU, and SMC based on the need for regular aid and 
attendance.

The Board remanded the matter in March 2006 to the RO via the 
Appeals Management Center (AMC) for the purpose of curing a 
specified due process defect.  The matter was returned in 
March 2007 for further appellate consideration.

In its March 2006 decision, the Board noted that the RO had 
yet to consider the veteran's claim for service connection 
for carpal tunnel syndrome, which had been originally raised 
in his July 1993 application for benefits.  The issue was 
referred to the RO for appropriate consideration.  A review 
of the record shows that such consideration has yet to be 
accomplished.  As such, the issue of entitlement to service 
connection for carpal tunnel syndrome is once again referred 
to the RO for appropriate action.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.

REMAND

Unfortunately, a remand is again required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claims so that he is afforded 
every possible consideration.

In its March 2006 remand, the Board determined that the 
veteran, though his attorney, had raised the argument that 
service connection was warranted for substance abuse as 
secondary to his service-connected organic affective 
disorder.  The RO was directed to adjudicate this issue.  In 
this regard, the RO issued a rating decision in May 2006 that 
denied the claim of entitlement to service connection for 
substance abuse as secondary to service-connected organic 
affective disorder.  Notice of this decision was provided to 
the veteran on June 8, 2006.  A Supplemental Statement of the 
Case (SSOC) was mailed to the veteran on June 12, 2006, which 
addressed this issue.  A notice of disagreement (NOD) was 
received from the veteran's attorney on August 6, 2006.  The 
NOD noted that the veteran disagreed with the determination 
to deny service connection for substance abuse as secondary 
to his service-connected organic affective disorder.  

Here, notwithstanding the fact that the SSOC was provided to 
the veteran prior to the receipt of his NOD, the Board notes 
that an SSOC may not be used to announce a decision on an 
issue not previously addressed in the statement of the case 
(SOC).  38 C.F.R. § 19.31 (2006).  A remand is therefore 
required in order to furnish the veteran and his attorney 
with an SOC concerning this claim.  See Manlincon v. West, 12 
Vet. App. 238 (1999).  The veteran also must be given an 
opportunity to perfect an appeal to the Board on this 
additional issue by filing a timely substantive appeal (e.g., 
a VA Form 9 or equivalent statement). 38 C.F.R. §§ 20.200, 
20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305, 
20.306 (2006).

Further, as discussed in the March 2006 remand, action cannot 
be taken on the appealed issue of entitlement to service 
connection for disabilities of the pancreas, bowels, and 
liver as secondary to substance abuse.  Again, the outcome of 
the veteran's claim for secondary service connection for 
disabilities of the pancreas, bowels, and liver is dependent 
on the outcome of the veteran's claim for service connection 
for substance abuse on a secondary basis.  Similarly, as the 
claims of entitlement to a TDIU and SMC based on the need for 
regular aid and attendance require consideration of the 
effect on employability of all service-connected 
disabilities, the determination regarding the issue of 
entitlement to secondary service connection for disabilities 
of the pancreas, bowels, and liver could impact the veteran's 
TDIU and SMC claims.

The United States Court of Appeals for Veterans Claims 
(Court) has held that when a determination on one issue could 
have a significant impact on the outcome of another issue, 
such issues are considered inextricably intertwined and VA is 
required to decide those issues together.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The Board therefore finds 
all these issues to be inextricably intertwined.  
Accordingly, appellate adjudication of the claims for service 
connection for secondary service connection for disabilities 
of the pancreas, bowels, and liver, TDIU, and SMC will be 
held in abeyance pending resolution of the undeveloped claim 
for service connection for substance abuse as secondary to 
service-connected organic affective disorder.  

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case with 
respect to the claim of entitlement to 
service connection for substance abuse as 
secondary to service-connected organic 
affective disorder.  The veteran and his 
attorney should be advised that he may 
perfect his appeal of this issue by filing 
a Substantive Appeal within 60 days of the 
issuance of the Statement of the Case, see 
38 C.F.R. § 20.302(b), or alternatively, 
within the time proscribed by law to 
perfect an appeal to the Board.

2.  Thereafter, re-adjudicate the 
intertwined claims of entitlement to 
service connection for disabilities of the 
pancreas, bowels, and liver as secondary 
to substance abuse, as well as the TDIU 
and SMC claims.  If any benefit sought on 
appeal remains denied, the veteran and his 
attorney should be provided a supplemental 
statement of the case (SSOC).  Allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


